Memorandum by the court. This matter was decided after a hearing at which there was introduced and received documentary evidence presented by each of the panties. The relator’s evidence was a transcript of the stenographic minutes of the sentence, and the respondent’s evidence consisted of a certified transcript of certain relevant clerk’s minutes. The relator chose not to testify, as was his privilege, and the respondent did not call the relator or any other witnesses. Neither party contends that there was no hearing; in fact, the Attorney-General concedes that there was. An examination of the order appealed from discloses that the Special Term Justice considered such evidence and all other papers before him and came to a legal and factual determination sustaining the writ. In affirming this order, we are not holding that there was any burden on the respondent to disprove the claims of error contained in the petition (People v. Oddo, 283 App. Div. 497; People v. Boehm, 285 App. Div. 245; People ex rel. Asaro v. Morhous, 268 App. Div. 1016).